Opinion issued February 7, 2019




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                               NO. 01-18-00689-CV
                            ———————————
           MARKET-TIERS, INC. D/B/A BLUE ENDO, Appellant
                                         V.
                         TROKAMED GMBH, Appellee



                    On Appeal from the 243rd District Court
                             Harris County, Texas
                       Trial Court Case No. 2016-60164



                        MEMORANDUM OPINION

      Appellants, Market-Tiers, Inc. d/b/a Blue Endo, Krista Macumber, and Justin

Macumber, have filed a “Motion to Dismiss Appeal.” No other party has filed a

notice of appeal and no opinion has issued. See TEX. R. APP. P. 42.1(a)(1), (c).
      Accordingly, we grant the motion and dismiss the appeal. See id. 42.1(a),

43.2(f). We dismiss any other pending motions as moot.

                                 PER CURIAM


Panel consists of Justices Lloyd, Kelly, and Hightower.




                                        2